 Case: 4:20-cv-01478-DDN Doc. #: 10 Filed: 01/27/21 Page: 1 of 2 PageID #: 58



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DEAN BRYAN DAVIDSON,                             )
                                                 )
               Plaintiff,                        )
                                                 )
       V.                                        )           No. 4:20-cv-01478-DDN
                                                 )
MARK STRINGER, et al.,                           )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       On January 11, 2021, the Court dismissed plaintiffs complaint pursuant to 28 U.S.C. §

1915(e)(2)(B). (Docket No. 6). Subsequently, on January 25, 2021, the Court received a letter from

plaintiff containing additional documents. (Docket No. 9). In the letter, plaintiff also indicates a

desire to add Dr. Sternberg of the Fulton State Hospital as a defendant, and to drop certain other

defendants from the action. Further, he repeats allegations against defendant Denise Boyd from

the original complaint, and states that he would like to sue defendants in an individual capacity.

The Court has construed this letter as a motion to amend and a motion for reconsideration.

       To the extent that plaintiff is seeking to amend his original complaint, the motion fails, as

plaintiff has not submitted a proposed amended complaint along with his motion. See Clayton v.

White Hall School Dist., 778 F.2d 457,460 (8 th Cir. 1985). Moreover, the motion must be denied

as futile. See Baptist Health v. Smith, 477 F.3d 540, 544 (8 th Cir. 2007) ("[T]here is no absolute

right to amend and a court may deny the motion based upon a finding of... futility"). Specifically,

plaintiff has brought this action pursuant to 42 U.S.C. § 1983, and now wishes to add Dr. Sternberg

as a defendant. However, plaintiff states that he is attempting to sue Dr. Sternberg for negligence.

Negligence is not actionable under 42 U.S.C. § 1983 because it does not rise to the level of a
 Case: 4:20-cv-01478-DDN Doc. #: 10 Filed: 01/27/21 Page: 2 of 2 PageID #: 59



constitutional violation. See Popoalii v. Corr. Med Servs., 512 F.3d 488, 499 (8 th Cir. 2008)

(stating that medical malpractice is not actionable under the Eighth Amendment); and Daniels v.

Williams, 474 U.S. 327, 328 (1986) (explaining that the Fourteenth Amendment's "Due Process

Clause is simply not implicated by a negligent act of an official causing unintended loss of or

injury to life, liberty, or property").

        To the extent that plaintiff is seeking reconsideration, the Court will decline to alter or

amend its judgment. Plaintiffs motion fails to point to any manifest errors of law or fact, or any

newly discovered evidence. Instead, the motion merely revisits the same arguments set forth in

plaintiffs complaint. Plaintiff does indicate a desire to sue defendants in an individual capacity.

However, in dismissing plaintiffs complaint pursuant to 28 U.S.C. § 1915, the Court noted that

even if plaintiff had sued the named defendants in an individual capacity, he had still failed to state

a claim. (Docket No. 5).

        Accordingly,

        IT IS HEREBY ORDERED that plaintiffs motion to amend and motion for

reconsideration (Docket No. 9) are DENIED.

        IT IS FURTHER ORDERED that an appeal from the denial of plaintiffs motion to

amend and motion f~~nsideration would not be taken in good faith.
                          1
        Dated t h_
                 i~_       d
                           da;y o f ~                      , 2021.




                                                       ~~   IELWHITE
                                                       UNITED STATES DISTRICT filDGE




                                                   2
